Gkay, C. J.
vBy the Constitution of the Commonwealth, in accordance with the practice under the Charter of the Province, the jurisdiction in cases of divorce and alimony was vested in the Governor and Council, until transferred by the St. of 1785, e. 69, to this court, where it has since remained; but it belongs to the Legislature to express by general laws the cases in which the court may decree a divorce from the bond of matrimony or a judicial separation, and may order the husband to support his wife lawfully living apart from him. Sparhawk v. Sparhawk, 116 Mass. 315. Shannon v. Shannon, 2 Gray, 285, 287. Adams v. Adams, 100 Mass. 365, 373.
A trial by jury was never had in such cases until it was allowed on libels for divorce by the St. of 1855, o. 56; Gen. Sts. c. 107, § 15. The fifteenth article of the Declaration of Rights, affirming the right of trial by jury “ in all controversies concerning property, and in all suits between two or more persons,” excepts “ cases in which it has heretofore been otherways used and practised.” The seventh article of amendment of the Constitution of the United States is limited to suits at common law, and does not apply to the state courts. Twitchell v. Commonwealth, 7 Wall. 321. Commonwealth v. Hitchings, 5 Gray, 482.
*322The St. of 1874, c. 205, authorizes this' court to prohibit the husband from restraining the personal liberty of the wife, and to make orders concerning her support and the care, custody and maintenance of the children of the parties, when the husband has deserted his wife or has unjustifiably neglected to support her, or she is living apart from him for justifiable cause. The petition alleges that all these facts exist; and the decree determines that the wife is living apart from her husband for justifiable cause, and orders him to pay a certain sum monthly for the support of herself and their children, until the further order of the court.
The object and effect of this proceeding are to obtain a judicial determination that the husband and wife are lawfully living apart, and that he shall support her and their children during the separation. In such a case, the husband has no constitur tional right to a trial by jury.
This case does not require us to consider how far, if at all, the statute could be upheld as a regulation by the Legislature of the duty of a husband to support his wife and children while living with him. Order affirmed.